Citation Nr: 0017598	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  96-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether income from the sale of trees from the veteran's real 
property was properly countable as income for computation of 
nonservice-connected pension.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from March 1964 to 
January 1965.  He was apparently separated for cause prior to 
the expiration of his enlistment with a general (under 
honorable conditions) discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from award action taken by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which terminated the veteran's nonservice-
connected pension effective in May 1994 on the basis that he 
had received income in excess of $43,000 from the sale of 
timber from real property he owned, income which he failed to 
report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  In May 1994, the veteran was awarded VA pension benefits 
and information was provided him as to what VA counted as 
income for pension computation purposes.  

3.  In July 1995, VA discovered from the Washington State 
Department of Social and Health Services (DSHS) that the 
veteran earned over $43,000 from April through August 1994 
from the sale of trees from real estate he owned; the veteran 
did not report this income nor had he reported ownership of 
any real property.  

4.  Although the veteran contends that the income from the 
logging of this timber on his land was provided as a gift by 
him to benefit an organization entitled "Omega Group," a 
preponderance of the evidence reveals that this organization 
was created by the veteran himself.  

5.  Additional evidence on file reveals that the veteran 
actually owned multiple parcels of real estate (which was not 
reported) in both his own name and under an alias, and that 
he received Social Security Supplemental Income under an 
alias, and that he received Washington State DSHS welfare 
benefits under an alias (and that he was convicted and jailed 
for State welfare fraud as a result).  


CONCLUSION OF LAW

Income from the sale of trees from real estate owned by the 
veteran was properly countable as income in computing the 
veteran's entitlement to nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is at least plausible.  All 
facts have been properly developed and no further assistance 
is necessary.  

Facts:  In May 1994, pursuant to his application, the RO in 
Seattle, Washington, granted the veteran's claim for pension 
benefits.  The award was made effective from November 1993 in 
consideration of no earnings or income of any kind.  The 
award letter clearly advised the veteran that his payable 
rate of VA pension depended upon his and his family's income 
and that VA must adjust monthly payments whenever his or his 
family's income changed.  He was advised that he was required 
to immediately report if he or his family received any income 
from any source (other than any previously identified, but no 
income was identified).  He was warned that failure to 
properly notify VA of all income could result in the creation 
of an overpayment which he would have to repay.  

In May 1995, an investigator from the Washington DSHS wrote 
VA that she was conducting a criminal fraud investigation 
involving the veteran.  Her agency had discovered that the 
veteran had been receiving Washington public assistance 
benefits using another identity as well as collecting VA 
pension benefits.  RO personnel subsequently contacted this 
investigator and a report of contact documents that the 
investigator informed VA that the veteran had also been 
receiving Social Security Supplemental Income benefits under 
another name and Social Security Number than his own.  It was 
reported that he was also receiving medical benefits from 
DSHS under that same fictitious name.  It was reported that 
he had three pieces of real property which were held under 
his correct name and a fourth piece of property held under 
the alias.  It was reported that he logged and sold timber 
off two pieces of property and received approximately $43,000 
from the proceeds of the timber sale between April and 
August 1984.  It was also reported that he had established a 
nonprofit group called "Omega Group" which the money was 
transferred to.  However, the veteran apparently wrote checks 
under the fictitious name to himself, drawing on those 
proceeds.  It was reported that there were a variety of bank 
accounts under the fictitious name.  Picture identification 
of both the veteran and the alias revealed that they were the 
same person.  He was to be prosecuted for welfare fraud.  

Upon subsequent inquiry, VA determined that the veteran was 
incarcerated with Coos County Corrections upon conviction of 
a felony for a period of 180 days.  

VA subsequently proposed to terminate the veteran's VA 
pension effective in May 1994 based upon his receipt of 
income from timber sold from real estate he owned.  The 
veteran responded that in March 1994, he agreed to allow the 
Omega Group ("a religious order") to log some of his 
property.  He wrote that all of the proceeds of the logging 
went to the Omega Group and not to him.  Accordingly, he 
argued that it should not be counted as income for 
computation of his pension benefits.

In October 1995, the veteran submitted an improved pension 
eligibility verification report (EVR) which indicated that he 
had no income from any source and which reported that he 
owned no real property of any kind.  

In March 1996, the veteran submitted a statement on "Omega 
Group" letterhead and signed by RW indicating that on or 
about January 1, 1994, the veteran gave to Omega Group the 
timber situated on his property as a "free will gift."  Also 
submitted was a copy of a form entitled Forest Practices 
Application/Notification indicating that the Omega Group was 
the operator and that the veteran was the landowner which 
form was apparently used to seek and gain approval for 
logging of the veteran's land.  Approval was in March 1994.  

In February 1998, the RO sought a field investigation and the 
assigned investigator documented that he spoke with the 
individual investigator at the Washington DSHS who had 
previously been in contact with the RO.  She informed the VA 
investigator that the veteran was himself the Omega Group.  
She reported that he used a fictitious name to write checks 
to himself and to buy property.  She reported that he had a 
significant amount of land holdings in two counties in 
northeast Washington State.  She reported that the veteran 
apparently owned and operated a small store located on his 
property.  It was indicated that DSHS had extensive records 
regarding this veteran and his fraudulent activities.  

Law and Regulations:  Maximum annual rates of VA pension, as 
increased from time to time under 38 U.S.C.A. §§ 5312, are 
published at 38 U.S.C.A. § 1521 as implemented by 38 C.F.R. 
§ 3.23.  The maximum rate of pension must by law be reduced 
by the amount of the countable annual income of a veteran in 
order to determine the amount of pension benefits to actually 
be awarded.  Id.  In determining income for purposes of 
entitlement to pension, payments of any kind or from any 
source will be counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 501(a), 
1521; 38 C.F.R. § 3.271(a).  This includes gross income from 
a business, farm, or profession as reduced by necessary 
operating expenses.  38 C.F.R. § 3.271 (c).  Income from real 
or personal property is countable as income of the property's 
owner.  The terms of a recorded deed or other evidence of 
title shall constitute evidence of ownership.  38 C.F.R. 
§ 3.271(d).  Exclusions from countable income are 
specifically listed at 38 C.F.R. § 3.272.  While profit 
realized from the disposition of real or personal property 
other than in the course of business is deferred, this would 
not include income produced from logging real property.  

Where a reduction or discontinuance of a running award of 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  38 C.F.R. 
§ 3.660(a)(2)

Analysis:  In this case, the record reflects that the veteran 
was approved for pension effective from November 1993.  The 
veteran reported no ownership of real property and no income 
from any source thereafter.  Evidence subsequently received 
revealed that he owned multiple parcels of real property and 
logging from two of these parcels resulted in his receipt of 
over $43,000 commencing in April 1994.  Because this amount 
of money exceeded the maximum allowable amount of income for 
receipt of pension, the RO subsequently took action to 
terminate pension effective in May 1994.  

While the sole issue for consideration before the Board is 
whether income from sales of trees from the veteran's real 
property was countable as income, it is also noteworthy that 
there is evidence on file that the veteran also had ownership 
of multiple parcels of real property which went unreported 
from net worth and that he had income from Social Security 
Supplemental Income and that he received certain benefits 
from the Washington DSHS.  Depending of course on when these 
benefits were received and their amounts, these would also be 
reasons to reevaluate the propriety of the veteran's receipt 
of pension as well as possible evaluation of net worth based 
on the veteran's ownership of multiple parcels of real 
property.  

In response to the RO's notification and subsequent award 
action in terminating pension on the basis of the veteran's 
receipt of income from sale of trees from real property, the 
veteran responded that he did not receive this income but 
rather that he made a gift of logging rights on his real 
property to an organization called Omega Group, an 
organization variously referred to as nonprofit and/or a 
religious order.  In April 1996, the veteran submitted a 
statement signed by RW and dated the previous month on Omega 
Group letterhead indicating that the veteran gave a free will 
gift of timber on property he owned to that organization.  
Also submitted was a form apparently used for authorization 
of logging of that property by the Omega Group made effective 
in March 1994.  However, this evidence is clearly outweighed 
by other evidence on file provided by the Washington State 
DSHS, Office of Special Investigations, which consistently 
reports that the veteran was involved in and subsequently 
convicted for criminal fraud in connection with his 
application for and receipt of Social Security Supplemental 
Income benefits and Washington DSHS benefits by use of an 
alias and fictitious Social Security number.  Additionally, 
DSHS investigators revealed that the veteran had multiple 
pieces of personal property from which he received income 
from sale of trees and, most importantly, that the veteran 
and the Omega Group were in fact the same entity.  
Specifically, it was revealed that the veteran himself had 
established the nonprofit organization known as Omega Group 
and that any monies received by that organization were in 
fact received or controlled by the veteran himself.  Other 
evidence on file reveals that the veteran was in fact 
convicted of fraudulent offenses for which he was 
incarcerated in a state correctional facility.  This 
conviction and other evidence of a pattern of ongoing 
fraudulent activities tends to render the veteran's 
assertions that he never received any income from logging of 
his own (unreported) real property less than credible.  

The veteran was informed of the basis for the denial of his 
appeal and the single letter submitted on Omega Group 
letterhead, dated two years after the actual logging took 
place is not convincing evidence in the face of evidence 
provided to the contrary by Washington State DSHS 
investigative personnel.  A clear preponderance of the 
evidence of record is against the veteran in this case and 
the RO's election to terminate pension on the basis of 
receipt of income from sale of trees from real property owned 
by the veteran was a proper action under all the 
circumstances.  


ORDER

Inasmuch as the RO properly counted the income from trees 
logged from the veteran's real property as income for VA 
pension purposes, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

